                                         Case 19-10204            Doc       Filed 07/15/19        Page 1 of 3
 Fill in this information to identify the case:
 Debtor 1    Lesley Jeneen Keeney
             aka Leslee Keeney

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the District of MARYLAND

 Case number 19-10204


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: MTGLQ INVESTORS, L.P.                                       Court claim no. (if known): 11


Last 4 digits of any number you use to
identify the debtor’s account: 9454

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of claim fees                                                            03/18/2019    (5)          $300.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: POC 410 A Fee                                                             03/18/2019    (11)         $250.00

 12         Other. Specify: Plan review Fee                                                           01/29/2019    (12)         $350.00

 13         Other. Specify: Objection to Confirmation Fee                                             03/05/2019    (13)         $500.00

 14         Other. Specify:                                                                                         (14)           $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.



Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
                                             Case 19-10204            Doc            Filed 07/15/19         Page 2 of 3
Debtor 1 Lesley Jeneen Keeney                                           Case number (if known) 19-10204
aka Leslee Keeney
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                         /s/ Paul Crockett                                                                Date    __07/15/2019__
                        Signature




  Print                 ___Paul Crockett                                                                  Title   Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State        ZIP Code

  Contact Phone         470-321-7112                                                                      Email _pcrockett@rascrane.com




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                         page 2
                            Case 19-10204         Doc       Filed 07/15/19        Page 3 of 3

                                            CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on ____________________________________________________________,
                                         July 15, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Morgan William Fisher
Law Offices of Morgan Fisher LLC
1125 West St., Suite 227
Annapolis, MD 21401

Lesley Jeneen Keeney
2406 Love Point Rd
Stevensville, MD 21666

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                           By: _________________________
                                                                               /s/Nickele Stone
                                                                               Nickele Stone
                                                                               nstone@rascrane.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
